COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 SKINNER CUSTOM HOMES, INC.,                      §
                                                                No. 08-12-00039-CV
                  Appellant,                      §
                                                                  Appeal from the
 v.                                               §
                                                                 67th District Court
                                                  §
 RYAN T. SMITH AND CATHERINE R.                               of Tarrant County, Texas
 SMITH,                                           §
                                                                (TC#067-247062-10)
                  Appellees.                      §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the order of the trial court granting Appellees’ motion for

summary judgment, and remand the case for a trial on the merits, in accordance with this Court’s

opinion. We further order that Appellant recover from Appellees all costs of this appeal, for

which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF MARCH, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating